                         IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF KANSAS


IN RE:
                                                     Case No. 19-10359
CAH Acquisition Company #5, LLC,                     Chapter 11
aka Hillsboro Community Hospital,

                          Debtor.




               PATIENT CARE OMBUDSMAN’S FIRST INTERIM REPORT
        Pursuant to 11 U.S.C. § 333 of the Bankruptcy Code and the United States Trustee’s

Motion for Entry of Agreed Order Approving Appointment of Patient Care Ombudsman [Docket

No. 125, June 11, 2019] and Agreed Order Approving Appointment of Patient Care Ombudsman

[Docket No. 129, June 12, 2019], the Patient Care Ombudsman (“PCO”) was directed to monitor

the quality of patient care provided at Hillsboro Community Hospital and file her initial report no

later than 45 days after appointment. Subsequent reports shall be filed at least every 60 days

thereafter.

        PCO is a Registered Nurse and an attorney with work experience in clinical/operational

health care and health care regulatory compliance. In compliance with the federal privacy

requirements, the PCO cannot disclose any individually identifiable health information that could

distinguish a resident directly or could provide a reasonable basis to do so. See 45 CFR
§160.103. Accordingly, specific site visit and resident interview dates are not provided although

PCO’s observations, audits, and interviews occurred between the date of appointment and the

filing of this report.

        Further, although PCO reviewed Debtors’ care processes relative to federal and state

licensing and quality regulations, PCO does not assume liability for Debtors’ compliance

obligations. Moreover, while PCO may use the auditing tools and guidelines employed by




                 Case 19-10359      Doc# 175     Filed 07/29/19     Page 1 of 10
certification agencies and auditors; PCO does not certify Debtors’ compliance with any

regulatory standards.

       PCO comes now and submits this Patient Care Ombudsman’s First Interim Report

(“First Report”) detailing her site visit review, observations, analysis, and follow-up regarding

services provided at Hillsboro Community Hospital.

                                  SITE VISIT BACKGROUND

       Hillsboro Community Hospital is a 15-bed critical access hospital (“CAH”) situated

north of Wichita, Kansas. Unlike most CAH’s that PCO is familiar with, this facility is newly

built (2017). The hospital has eight private, inpatient rooms. Of these eight rooms, one was

equipped with negative air flow, and two were equipped with bariatric equipment. CAH hospital

licensure allows inpatient beds to be used for either acute care patients (typical inpatient care) or

for post-acute/skilled care. This bed-utilization flexibility resulted in the clinical colloquialism

reference to post-acute patient beds as “swing beds.”

       The central nurses’ station is situated between the inpatient rooms and the 3-bed

emergency department (“ED”) allowing for an ideal layout for the cross-utilization of

nursing/clinical staff between these areas. The hospital also has an operative suite with one,

large operating room and an endoscopy room. The endoscopy room and the three pre and post

anesthesia and recovery (“PACU”) beds account for the rest of the beds that total the 15-bed
hospital licensure.

       The hospital has a separate but contiguous rural health clinic (“RHC”) and a specialty

clinic. The hospital has two, full-time physician assistants (“PAs”) and one nurse practitioner

(“NP”) (collectively, “Mid-Level Providers”) on staff. The NP stacks her hours working from

Monday evening to Wednesday morning providing inpatient and ED coverage. Medical

oversight and support to the Mid-Level Providers is provided through a newly contracted, third

party vendor (“FreeState”) that works specifically with CAH facilities to develop programs

targeted toward what is seen as a post-acute care gap among acute care, skilled nursing, and
long-term acute care facilities. FreeState brings both general and specialty medicine support to



                Case 19-10359        Doc# 175      Filed 07/29/19      Page 2 of 10
increase CAH care complexity in the swing bed setting. Accordingly, staff are currently

receiving additional training to support corresponding changes in care focus, such as providing

wound care or caring for patients with increased respiratory needs (i.e. tracheostomy or

ventilator care).

        Moreover, the community of Hillsboro is also home to a small, private, Christian college

which adds to the client base serviced by Debtor’s facilities during the school year. Debtor

leadership reported positively on the relationship between the college and its facilities.

        For tenured staff, the disturbing events precedent to the bankruptcy have left a level of

emotional fatigue that PCO has not previously witnessed in her role. Most personal to staff was

the misuse of payroll monies paid for health insurance, taxes, and 401k. Although a small

facility, PCO heard at least five personal reports of significant personal financial obligations

associated with what was ultimately deemed to be uninsured medical care. While both

employees and interim leadership reported efforts to engage state agencies to advocate with

healthcare and collection agencies for these affected employees, no relief has yet been obtained.

        In addition to these very personal, healthcare financial stories, staff and interim

leadership reported pre-receiver experiences that included delayed pay and insufficient food and

supplies. Patient impact/harm was denied, with personal stories of physicians and staff

contributing personal monies for food and supplies as well as utilizing community relationships
to borrow items from neighboring facilities.

        Amidst this chaotic backdrop, the now interim CEO arrived as contracted leadership.

Shortly thereafter, she was appointed as the receiver. Almost immediately she dealt with the

walk-out/resignation of the clinical laboratory staff; disconnection from information technology

that included lab, human resources, payroll, and shared drives (including email and web

domain); physician resignations; and, a 10-day period of ED “divert status” whereby local pre-

hospital emergency response teams were notified of the hospital’s limited patient care capacity.

Ultimately, Hillsboro filed for Chapter 11 bankruptcy and a Chapter 11 Trustee was appointed.




                Case 19-10359        Doc# 175      Filed 07/29/19      Page 3 of 10
       By the time of PCO’s appointment and site visit, much was accomplished. Clinical

laboratory services were re-established allowing the ED to come off divert. New vendor

relationships were established with food, disposable supply, linen, biohazard/waste, and

pharmaceutical vendors, among others. Employee health insurance was obtained. Staff were

reimbursed for personal monies utilized for food and supplies. Contracted physician services

were secured as discussed previously herein. Staff were hired, cross-trained, and/or promoted to

fill various vacancies. Critical equipment such as a c-arm, IV pumps, a lab information system

(“LIS”), a water heater, and copy machines/printers were approved through the DIP budget.

       The dramatic events preceding this bankruptcy provide a different lens for PCO’s

analysis under 11 U.S.C. §333. Certainly, clinical operations were dramatically affected by a

protracted period of financial distress precedent to the Chapter 11 filing. Debtor’s “rebound

trajectory,” prior to and after bankruptcy, has been remarkable. Staff commitment, despite very

personal stories of financial hardship, is unprecedented in PCO’s personal experiences.

       Additionally, Debtor effectively moved its clinical and lab documentation, payroll, HR,

and financial services to paper documentation without the benefit of prior notice that would

normally accompany any type of vendor-driven discontinuation of services.

                                   SITE VISIT SUMMARY

       The inpatient census on the date of PCO’s site visit was four. All patients were classified
as swing-bed status. Clinical staffing for the day and the night shift consisted of two nurses and

one technician/aid. One nurse took the lead on ED coverage with the other taking the lead on the

swing-bed patients. PCO observed ambulance and walk-in ED activity during the site visit with

a PA coming over from the RHC in addition to the nurse from the ED. Staff denied current

supply challenges.

       The pharmacy was covered by a dedicated pharmacy nurse with a supervisory retail

pharmacist in town and additional corporate pharmacy support through the interim CEO’s

contracted company (Cohesive Medical Consultants or “Cohesive”) for medication order
verification. The medication management process was largely a manual one, with after hour



                Case 19-10359       Doc# 175      Filed 07/29/19     Page 4 of 10
sign-out sheets that nurses use to document non-scheduled, after-hours medications and IV fluids

that are needed. The pharmacy nurse did describe a reconciliation and oversight process. The

medication item master was built manually in a spreadsheet. PCO will work to establish

mechanisms for remote quality document review, which should include pharmacy processes, and

engage in further on-site documentation review as necessary on future site visits. Other than

medication shortages that well-known at the national level, the pharmacy nurse denied current

supply concerns.

       The imaging department was staffed with a working manager the date of PCO’s visit.

The department had a standard x-ray room and portable x-ray unit, 16-slice CT, a DEXA scan

(tests bone density), a power injector, and the new c-arm (fluoroscopy device) mentioned above.

Preventative maintenance was included in the lease contracts so has continued in place.

Physicist calibrations were documented and up-to-date. Ultrasound services are provided on a

part-time basis, five-days-per-week, with the contracted provider recently being hired directly

with the Debtor. PCO observed this individual seeing patients on an outpatient basis during the

site visit. Mobile MRI services were reported as available weekly. Despite all the IT challenges

detailed above, the remote radiology reading process remained intact during the events that

preceded bankruptcy. The employee radiation exposure monitoring badges were current at the

time of PCO’s visit, although had been outdated for a period of time due to financial constraints.
Exposure data was still collected, with reporting delayed until the new badges were received.

       The lab manager was off the date of PCO’s visit. PCO chatted with the lab technician,

who was also going to school to get his MLT (Associate’s) Degree. He was rehired by the

facility after on-site lab services were reestablished. He denied current supply concerns.

       For a period, preceding bankruptcy, laboratory services had to be emergently outsourced

after Debtor’s laboratory staff walked out. Further, the laboratory information system (“LIS”)

was part of the information technology that was precipitously shut off in advance of the

bankruptcy filing in January 2019. The interim CEO is credited with stabilizing this area and
reestablishing in-house laboratory services.



               Case 19-10359        Doc# 175     Filed 07/29/19     Page 5 of 10
       At the time of PCO’s visit, the lab continued using a paper documentation process. A

new LIS contract was secured, with a launch of that system planned in early August. The CLIA

survey is also due in August. While the lab performs hematology and chemistry testing, its

blood bank remains shut down. The lab reported that the contracted medical director wanted the

LIS up and running before blood bank was reestablished. PCO will plan on spending additional

time with the lab personnel on the next site visit with the laboratory manager.

       Likewise, PCO will try to schedule her second site visit to coincide with the part-time

operational hours of the outpatient surgery operation and specialty clinic. Periodic outpatient

procedures for ophthalmology (cataract surgeries), pain management injections, podiatry, and

general surgery were historically reported. Prior to the bankruptcy, a reduction in force,

followed by key staff resignations affected these areas (and the RHC). The staffing changes

further impacted physician case scheduling. Debtor now has new clinical leadership in place for

the specialty clinic/outpatient surgery area along with a new Director of Nursing (“DON”). PCO

will look to engage more fully with these individuals on the next site visit.

       PCO did meet the DON who reported continued efforts focusing on staff hiring,

physician relations, and staff training. PCO will work to establish remote communication with

the DON to remain engaged on the progress of these efforts. The DON reported that staff CPR

training updates would be done in June.
       Of note, many staff at Hillsboro cover multiple roles. For example, the nurse who covers

quality also is responsible for risk management, emergency preparedness, medical staff

credentialing, patient satisfaction surveys, pulmonary function and electrocardiogram testing,

and respiratory therapy training. Similar multi-tasking is seen with most roles including but not

limited to the Health Information Management (“HIM” or medical records) staff, case

management, human resources, and supply chain. As with all the staff PCO met, this team has

been heavily engaged in operational recovery efforts after losing electronic data access.

Fortunately, the historical quality dashboard data was recovered, and PCO will work with the
quality nurse to get regular access to this information for monitoring. Risk Management



                Case 19-10359       Doc# 175      Filed 07/29/19      Page 6 of 10
committee meetings were reported as having resumed and the team was working on

implementing a replacement contract management software during PCO’s visit.

       The RHC was seeing patients during PCO’s site visit. It was staffed with two PA’s, a RN

nurse manager, and an LPN. The RHC also has a full-time medical assistant (“MA”). The RHC

staff was cut in the RIF preceding the interim leadership so clinical staff have shifted to absorb

additional administrative tasks. The RHC was reported as having the capacity of 11 functional

exam rooms, although some of the rooms were currently utilized for other purposes. PCO

observed the care flow of the PAs and staff in the clinic setting. No concerns noted.

       Staff denied current supply shortages, although reported previous challenges that

included periods where the clinic could not stock the liquid Nitrogen that is used for skin

procedures and had to borrow supplies from other facilities to conduct basic waived laboratory

testing (flu and strep swab testing, for example). During this time period, clinic patients were

referred out other facilities, when necessary, for treatments or services that could not be provided

at the Debtor clinic. PCO reviewed the waived testing and control documentation along with the

pharmaceutical sample storage. No concerns noted.

       The facilities and maintenance duties are covered by one individual. Housekeeping was

staffed with two individuals, as was the dietary department. All these areas experienced a great

deal of strain pre-bankruptcy filing, as noted earlier with food and supply shortages. Overdue
fire alarm testing was caught up in April. Nearly every vendor required replacement including

waste disposal, biohazard waste disposal, linens, and food sourcing. The janitorial supply

vendor remained despite pre-petition monies owed. The kitchen hood preventative maintenance

vendor option was limited to one company, leading to a service gap that has now been

reestablished. Document shredding services were stopped, with the facility staff utilizing

personal shredding machines on site. Generator preventative maintenance was skipped last year

due to financial strain, although monthly testing readings have remained consistent. The

Maintenance Director and other staff members have worked together to do things such as install
a new hot water heater given the tight financial circumstances. All from these service areas



                Case 19-10359       Doc# 175      Filed 07/29/19     Page 7 of 10
expressed a great deal of admiration for the interim CEO and her immediate and continued

efforts to stabilize Debtor operations. PCO paid for and ate lunch at the facility. The meal

purchased by visitors and staff is the same as what is served to patients. No concerns noted.

        While PCO was interacting with the night staff, she was fortunate to meet a FreeState NP

who arrived for rounds and weekend coverage. She had been engaged with the Debtor since

May and described them as engaged and “appropriately responsive” to requests for additional

supplies and equipment needed for higher acuity swing patients. She stated that additional

wound supplies that were requested were obtained as well as some equipment. BiPAP (Bilevel

Positive Airway Pressure) machines were listed as another item that she felt would need updating

over time. She denied immediate supply or staff concerns, reinforcing PCO’s impression that

much work has been done to stabilize Debtor’s operations with further efforts ongoing. The

RHC PAs reported that FreeState had been responsive and available for them in supporting their

roles at the facility.

        PCO engaged in limited patient interviewing. Staff were described as responsive and

supportive. Food complaints were denied.

                               SUMMARY AND NEXT STEPS

        PCO will set up remote monitoring, encrypted file sharing to review quality data and

engage remotely with staff and leadership in the interim reporting period. PCO is comfortable
with a 60-day interim reporting so long as the current interim leadership and key team members

remain in place.


        DATED: July 29, 2019                 By: /s/ Susan N. Goodman, AZ Bar #019483
                                                    PIVOT HEALTH LAW, LLC
                                                    P.O. Box 69734
                                                    Oro Valley, AZ 85737
                                                    sgoodman@pivothealthaz.com




                 Case 19-10359      Doc# 175     Filed 07/29/19     Page 8 of 10
                                    CERTIFICATE OF SERVICE

        I, Susan N. Goodman hereby certify that the above and foregoing Report has been

electronically filed with the Clerk of Court using the CM/ECF filing system and a true and

correct copy of this pleading has been sent to the following parties or counsel of record who have

registered to receive electronic service.


 Merrick, Baker, & Strauss, P.C.                        Office of The United States Trustee
 Bruce E. Strauss                                       Christopher T. Borniger
 Victor F. Weber                                        Jordan M. Sickman
 1044 Main Street                                       30 N. Main Street, Suite 1150
 Suite 500                                              Wichita, KS 67202
 Kansas City, MO 64105                                  christopher.t.borniger@usdoj.gov
 victor@merrickbakerstrauss.com                         ustpregion20.wi.ecf@usdoj.gov
 bruces@merrickbakerstrauss.com                         jordan.sickman@usdoj.gov
 Attorneys for the Debtor                               Attorneys for the United States Trustee

 Stevens and Brand, LLP                                 Hull & Chandler, PA
 Patricia Hamilton                                      Felton E. Parrish
 Wesley F. Smith                                        1001 Morehead Square Drive Suite 450
 917 SW Topeka Blvd                                     Charlotte, NC 28203
 Topeka, KS 66612                                       fparrish@lawyercarolina.com
 phamilton@stevensbrand.com                             Attorneys for Chapter 11 Trustee
 wsmith@stevensbrand.com
 Attorneys for Chapter 11 Trustee
 GlassRatner                                            Stinson LLP
 Brent King                                             Nicholas Zluticky
 2300 Main St., Suite 900                               1201 Walnut Street, Suite 2900
 Kansas City, MO 64108                                  Kansas City, MO 64106
 bking@glassratner.com                                  nicholas.zluticky@stinson.com
 Chapter 11 Trustee                                     Attorneys for Bank of Hays
 Triplett Woolf Garretson, LLC                          Klenda Austerman
 Tyler E. Heffron                                       Christopher A. McElgunn
 2959 N. Rock Road, Suite 300                           301 N. Main, Suite 1600
 Wichita, KS 67226                                      Wichita, KS 67202
 theffron@twgfirm.com                                   cmcelgunn@klendalaw.com
 Attorneys for City of Hillsboro, Kansas c/o Tyler E    Attorneys for Security Bank of Kansas City
 Heffron; Public Building Commission of Hillsboro, KS
 c/o Tyler E Heffron
 Lathrop Gage                                           Simpson, Logback, Lynch, Norris PA
 Robert J. Haupt                                        Megan L. Moseley
 2345 Grand Blvd., Suite 2200                           Morgan T. Kilgore
 Kansas City, MO 64108                                  7400 West 110th Street, Suite 600
 rhaupt@lathropgage.com                                 Overland Park, KS 66210-2362
 Attorneys for Health USA, Inc.                         mmoseley@slln.com
                                                        mkilgore@slln.com
                                                        Attorneys for Rural Emergency Medical Providers,
                                                        LLC




                 Case 19-10359          Doc# 175        Filed 07/29/19       Page 9 of 10
Lathrop Gage                                       Klenda Austerman
Stephen K. Dexter                                  Eric W. Lomas
1515 Wynkoop Street, Suite 600                     301 N. Main, Suite 1600
Denver, CO 80202                                   Wichita, KS 67202
sdexter@lathropgage.com                            elomas@klendalaw.com
chuffman@lathropgage.com                           Attorneys for Fusion Medical Staffing, LLC
Attorneys for Health USA, Inc.
Bernstein-Burkley, P.C.
Lara S. Martin
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219-1900
lmartin@bernsteinlaw.com
Attorneys for Creditor Beckman Coulter, Inc.

       DATED: July 29, 2019                    By: /s/ Susan N. Goodman, AZ Bar #019483
                                                      PIVOT HEALTH LAW, LLC
                                                      P.O. Box 69734
                                                      Oro Valley, AZ 85737
                                                      sgoodman@pivothealthaz.com




                Case 19-10359          Doc# 175   Filed 07/29/19      Page 10 of 10
